department of the treasury internal_revenue_service washington d c date dollar_figure number info release date the honorable dear congressman i am responding to your letter dated date to mr floyd williams national director for legislative affairs internal_revenue_service regarding the taxation of ’s retirement income is a u s citizen and resident because he was born in the united kingdom he also is a british national he receives three kinds of retirement income a private pension from a u s company a u s government pension and u s social_security_benefits his concern is whether his retirement income will be subject_to double_taxation if he and his wife move to the united kingdom he specifically asked you whether he would be entitled to any relief under the income_tax treaty that is currently in effect between the united_states and the united kingdom the treaty u s citizens are generally required to pay u s tax on their worldwide income under the internal_revenue_code the code the united_states generally taxes its citizens on their worldwide income regardless of their residence or the source of their income however the code rules may be changed by an income_tax treaty to which the united_states is a party nothing in the treaty exempts a u s citizen’s retirement income from u s tax the treaty sets forth rules that generally assign to either the united_states or the united kingdom the right to tax particular kinds of income received from one of the countries by a resident of the other country as a general_rule retirement income received from the united_states by a british national living in the united kingdom would be exempt from u s tax under articles b and of the treaty and would be taxable only by the united kingdom unfortunately this would not apply to a u s citizen article contains a saving clause that with certain exceptions not applicable in this case allows the united_states to continue to tax its citizens as if the treaty had not come into effect accordingly a u s citizen who moves to the united kingdom would continue to be taxed in the united_states on his worldwide income even though he would also be taxed in the united kingdom as a british resident u s taxes paid_by a british resident generally reduce his u k tax_liability double_taxation can occur where the same item_of_income is taxed in both the united_states and a foreign_country article of the treaty eliminates double_taxation in cases where income is subject_to taxation in both the united_states and the united kingdom under article a resident of the united kingdom generally is entitled to a foreign_tax_credit in the united kingdom for u s tax paid on his u s -source income in other words the amount of the u k tax that he would otherwise have to pay would be reduced by an amount that reflects the tax paid in the united_states the result is there would be little or no double_taxation i hope this information is of assistance to you if you have any questions please contact me or grace fleeman at sincerely elizabeth u karzon chief branch office of the associate chief_counsel international
